Exhibit 10.1

 

 

 

 

 [b2.jpg]

 

 26601 W. Agoura Road

  Calabasas, California 91302 USA   Tel: 877.FOR.IXIA   Fax: 818.871.1805

 

www.ixiacom.com

 

 

Via E-Mail

 

August 8, 2014

 

 

 

CONFIDENTIAL

 

Bethany Mayer

 

 

Dear Bethany,

 

On behalf of Ixia (“Ixia” or the “Company”), I am pleased to offer you
employment as President and Chief Executive Officer (“CEO”) of the Company under
the terms and conditions set forth in this letter. As CEO, you will report
directly to Ixia’s Board of Directors and will have such duties and
responsibilities as are set forth in Ixia’s Bylaws, as amended, and as may be
delegated to you from time to time by the Board of Directors. You will be
principally responsible for managing the day-to-day operations of Ixia and for
developing and implementing Ixia’s business plans and strategic and tactical
goals. You agree to devote your full-time attention and best efforts to the
performance and discharge of your duties and responsibilities and to perform and
discharge such duties and responsibilities faithfully, diligently and to the
best of your abilities.

 

Your targeted start date will be on or around October 1, 2014 (“Start Date”).
You will work and your principal office will be located at Ixia’s headquarters
in Calabasas, California.

 

Upon the commencement of your employment with Ixia, you will also be appointed
as a member of Ixia’s Board of Directors.

 

Your starting annual base salary will be $650,000, subject to applicable
withholdings, and will be payable in accordance with Ixia’s payroll policies as
in effect from time to time. Your base salary will be reviewed on an annual
basis commencing in 2016 at such time as the base salaries of the other
executive officers of the Company are reviewed, and any adjustment to your base
salary will be effective at the same time as the adjustments (if any) to the
base salaries of the other executive officers are effective.

 

For 2014, you will be guaranteed a cash bonus in the amount of $500,000, subject
to applicable withholdings, which will be paid to you on or before December 31,
2014. This bonus payment is in the nature of a sign-on bonus and is intended to
partially replace the Hewlett Packard (“HP”) compensation value you have
indicated that you are foregoing by joining Ixia. This bonus payment will be in
lieu of your participation in any Ixia senior officer bonus plan or other bonus
plan approved by Ixia’s Board of Directors for 2014 or other bonuses paid to the
Company’s senior officers for services rendered in 2014 and, other than the
equity-based sign-on bonus provided for below, will be the only bonus you are
eligible to receive in 2014.

 

 
 

--------------------------------------------------------------------------------

 

 

In order to further compensate you for the HP compensation value you will forego
by joining Ixia, Ixia will provide a cash payment to you in an amount which is
equal to the in-the-money value of the HP equity awards that are currently held
by you and are unvested on the date on which your employment at HP terminates
and that would have normally vested between September 19, 2014 and December 31,
2014 had you remained an employee of HP during that period. The share price that
will be used to calculate the in-the-money value of such awards will be the
closing sales price of a share of HP common stock on the date that your
employment with HP terminates (if such date is not a trading day, then the share
price that will be used will be the closing sales price of a share of HP common
stock on the first trading day following the date on which your employment with
HP terminates).

 

The above-described equity-based bonus will also be in the nature of a sign-on
bonus and will be paid within five calendar days after the commencement of your
employment with Ixia. If, at any time prior to October 1, 2015, you voluntarily
terminate your employment as CEO of Ixia or you are terminated by Ixia for
“Cause” (as defined in Ixia’s 2009 Officer Severance Plan (As Amended and
Restated effective January 1, 2009), as amended (the “2009 OSP”), a copy of
which has been previously provided to you), then you will be required and agree
to promptly repay to Ixia a pro-rata portion of such bonus. For purposes of
determining the pro rata portion you will be required to repay to Ixia in the
event that you voluntarily terminate your employment as CEO or are terminated by
Ixia for Cause, you will be treated as having earned one-twelfth of your
equity-based bonus for each full calendar month that you are employed by Ixia as
CEO following your Start Date. For example, if you terminate your employment at
any time during the fifth calendar month following your Start Date (i.e., in
February 2015), then you will be required to reimburse the Company for
eight-twelfths of the bonus. If, however, you are involuntarily terminated by
Ixia without Cause during, or you leave employment with Ixia after, September
30, 2015, then no repayment will be required.

 

You will be eligible to participate in the Company’s 2015 Senior Officer Bonus
Plan, on such terms as approved by the Ixia Board of Directors in its reasonable
sole discretion, with a target bonus opportunity of 100% (i.e., $650,000) of
your 2015 annual base salary if Ixia achieves 100% of the Company’s 2015
“financial targets” (i.e., its revenue and adjusted operating income targets as
defined in such Bonus Plan), and a maximum bonus opportunity of up to 200%
(i.e., $1,300,000) of such 2014 annual base salary if the Company reaches its
maximum financial targets for 2015.

 

As a new employee, you will be eligible to participate in Ixia’s benefit
programs (e.g., medical, dental, life insurance, etc.), which are generally
available to the Company’s executive officers. In addition, as CEO you will be
designated as an “Eligible Officer” under the 2009 OSP. You will also be offered
the opportunity to participate in Ixia’s Employee Stock Purchase Plan and 401(k)
Plan upon your satisfaction of the eligibility requirements for such Plans.

 

As part of your compensation package, I will recommend that the Compensation
Committee of the Company’s Board of Directors grant to you, within 30 days
following your Start Date, under the Company’s Second Amended and Restated 2008
Equity Incentive Plan (the “Plan”), nonstatutory stock options (“NSOs”) to
purchase 700,000 shares of Ixia Common Stock. The exercise price of the Options
will be equal to the closing sales price of Ixia Common Stock on the date on
which the Options are granted. The Options will vest and become exercisable with
respect to 175,000 shares on the one-year anniversary of your Start Date and,
with respect to the remaining 525,000 shares subject thereto, will vest and
become exercisable cumulatively, in 12 equal quarterly installments commencing
on the last day of the first full calendar quarter following the initial vesting
date of the Options (i.e., commencing December 31, 2015 assuming a start date of
October 1, 2014), as long as you remain an employee of the Company.

 

 

 
 

--------------------------------------------------------------------------------

 

 

The Options will be subject in all respects to the terms and provisions of the
Plan and the Stock Option Agreement evidencing the grant of the Options. The
Options will expire, to the extent previously unexercised, upon the earlier of
seven years following the date of grant or 90 days after you cease to be an
employee of the Company. In addition to the foregoing principal terms, the
Options will include such other terms and conditions as are customarily included
in options granted to employees of the Company.

 

The Company expects that the annual equity incentive awards to you in 2015 will
be in the range of 300,000 to 400,000 “option equivalents,” with the specific
award mix of equity incentives to be determined by the Compensation Committee
in its sole discretion at the time of grant. For reference, the Company’s most
recent mix of annual equity grants to executive officers consisted of 25%
time-vested restricted stock units (“RSUs”), 25% time-vested stock options, and
50% performance-based grants. For years subsequent to 2015, the Company expects
to make annual equity grants to you that are aligned with Company practice and
in a peer market range for a CEO position.

 

We understand that you will maintain your home in the Bay Area and purchase or
rent a home in the Calabasas area. Ixia will agree to reimburse you for up to 20
roundtrip flights (Business Select) on Southwest Airlines to and from Southern
California per year (subject to any applicable withholding). Except as set forth
in the prior sentence, Ixia will not reimburse you for any relocation or
commuting expenses.

 

As a condition of commencing your employment with Ixia, you will be required to
sign Ixia's standard “Confidentiality and Non-Disclosure Agreement and
Assignment of Rights” (a copy of which is enclosed herewith). In addition, due
to immigration law requirements, it will be necessary for you to complete an
Employee Eligibility Form (I-9). In connection therewith, we will need
appropriate identification as set out on page two of the Employee Eligibility
Form (I-9).

 

As with every Ixia employee, you reserve the right to terminate your employment
at any time, and we reserve the right in our discretion to terminate your
employment with immediate effect, for any reason or no reason, and without any
liability for compensation or damages; provided, however, that if during the
first 12 months of your employment you voluntarily terminate your employment or
you are terminated for Cause, you will be required to repay Ixia a portion of
your equity-based sign-on bonus as provided above. We hope, however, that this
will be a long and mutually beneficial relationship. Our offer is expressly
subject to our completion and receipt of satisfactory background reference
checks on you which we expect to complete within the next week.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

This letter, and the documents referenced herein, contain our entire
understanding with respect to your employment with Ixia and supersede all prior
or contemporaneous representations, promises, discussions or agreements with
respect to the subject matter hereof, whether written or oral, and whether made
to you or with you by any employee, director or officer of, or any other person
affiliated with, Ixia or any actual or perceived agent thereof. Ixia reserves
the right to make reasonable minor changes to the terms and conditions of
employment of all its employees (including you); such changes shall be notified
by way of a general notice to all employees and shall take effect from the date
of the notice (unless such other effective date is specified in the notice).
Subject thereto, the provisions of this letter may be amended, modified,
supplemented or waived only by a writing specifically identifying this letter
and signed by you and by myself or the Chairman of the Ixia Board of Directors
on behalf of Ixia. If you have any questions about the meaning of any of the
terms or provisions included herein, please let me know at your earliest
convenience.

 

This letter and the rights and obligations of the parties hereto shall be
governed and construed under the laws of the State of California.

 

Bethany, we believe that Ixia can provide you with a meaningful opportunity for
professional growth and financial return. We look forward to working with you
and believe that you can make a very significant, positive contribution to the
success of Ixia. Our Company offers you an opportunity to put your experience,
abilities, dedication, energy and creativity to excellent use. Welcome to the
team!

 

Please acknowledge your acceptance of this offer prior to August 14, 2014 by
signing and dating a copy of this letter where indicated below and sending (i) a
pdf copy of the signed agreement to me by email (errol@ixiacom.com) and (ii) the
original signed copy to me at Ixia, 26601 W. Agoura Road, Calabasas, California
91302.

 

Sincerely,

 

/s/ Errol Ginsberg

 

Errol Ginsberg

Chairman of the Board

 

 

Acknowledged and Accepted:                                    

 

 

 

/s/ Bethany Mayer               Date: August     13   , 2014

Bethany Mayer

 

 

 
 

--------------------------------------------------------------------------------

 

 

 



 

Via E-Mail

 

August 15, 2014

 

 



 

CONFIDENTIAL

 

Bethany Mayer





 

[b1.jpg]

 



 

Dear Bethany,

 

The purpose of this letter is to memorialize an amendment to that certain
employment offer letter from Ixia dated August 8, 2014, pursuant to which Ixia
offered you the positions of President and Chief Executive Officer of Ixia (the
“Offer Letter”). By signing below, you and Ixia acknowledge and agree that the
first sentence of the sixth paragraph (which begins, “In order to further
compensate you for the HP compensation value . . .”) of the Offer Letter is
deleted in its entirety and replaced with the following sentence:

 

“In order to further compensate you for the HP compensation value you will
forego by joining Ixia, Ixia will provide a cash payment to you in an amount
that is equal to the in-the-money value of the HP equity awards that are held by
you on August 15, 2014, that are unvested on the date on which your employment
at HP terminates, and that would have vested between September 17, 2014 and
December 31, 2014 had you remained an employee of HP during that period.”

 

Except as expressly set forth above in this letter, the terms set forth in the
Offer Letter shall remain unchanged.

 

If you agree with the foregoing, please sign this letter in the space provided
below and return the original signed copy to me at: Ixia, 26601 W. Agoura Road,
Calabasas, California 91302.

 

Sincerely,

 

/s/ Errol Ginsberg

 

Errol Ginsberg

Chairman of the Board

 

 

 

Acknowledged and Accepted:

 

 

/s/ Bethany Mayer                         

Bethany Mayer